395 F.2d 207
Thomas Daniel ENGEL, Appellant,v.UNITED STATES of America, Appellee.
No. 23657.
United States Court of Appeals Fifth Circuit.
May 21, 1968.

Sam E. Murrell, Jr., Orlando, Fla., for appellant.
Thomas M. Baumer, Allan P. Clark, Asst. U. S. Attys., Edward F. Boardman, U. S. Atty., Middle District of Florida, Jacksonville, Fla., for appellee.
Before POPE,* TUTTLE and CLAYTON, Circuit Judges.
PER CURIAM:


1
Appellant's contention that the order of induction by his draft board had been revoked is not supported by the record. We conclude that no error was committed by the trial court as to the other matters raised on appeal.


2
Appellant's request that he now be permitted to be inducted and serve should properly be addressed to the trial court upon the filing of a motion for reduction of sentence under Rule 35 F.R.Cr.P.


3
Affirmed.



Notes:


*
 Of the Ninth Circuit, sitting by designation